DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/842,867 filed 04/08/2020 and Amendment filed 03/15/2021.
Claims 1-20 remain pending in the Application.
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukada (US Patent Application Publication 20070081108).
With respect to claim 1 Tsukada teaches An integrated circuit (paragraph [0108]) comprising: 
a first conductive pattern in a conductive layer, the first conductive pattern (bypass wire 6/conductive pattern as a solid rectangular pattern and disposed on the metal layer (paragraphs [0053], [0109]; Fig. 9)) comprising: 
a first segment extending in a first direction (portion 6a/first segment extended in a first direction (paragraph [0109]; Fig. 9), 
a second segment extending in the first direction (portion 6b/second segment extended in the same first direction (paragraph [0109]; Fig. 9)), and
 a third segment extending in a second direction to connect the first segment and the second segment (portion 6c/third segment connecting portion 6a/first segment and  portion 6b/second segment in different direction/second direction from the first direction (paragraphs [0109], [0110]; Fig. 9), 
wherein a width of the third segment is greater than both a width of the first segment and a width of the second segment (wherein as shown on the Fig. 9 a width of 6c is greater than both widths of portion 6a/first segment and  portion 6b/second segment (paragraph [0110])). 
	With respect to claims 5-6, 8-11 Tsukada teaches:
Claim 5: further comprising: at least one gate line extending in the second direction (paragraphs [0006], [0112]); and at least one gate contact electrically connected to the at least one gate line (paragraphs [0103], [0112]). 
(paragraphs [0103], [0109]), and wherein the second conductive pattern is an input pin of the standard cell (paragraph [0109]). 
Claim 8: further comprising: a third conductive pattern in the conductive layer (paragraph [0110]); and a fourth conductive pattern in the conductive layer (paragraph [0110]), wherein the third conductive pattern extends in the first horizontal direction and is configured to receive a power supply voltage (paragraphs [0006], [0109]), and wherein the fourth conductive pattern extends in the first horizontal direction and is configured to receive a ground voltage (paragraphs [0110], [0109]). 
Claim 9: wherein the first segment extends in the first horizontal direction between two ends (paragraphs [0109]; Fig. 9), wherein the second segment extends in the first horizontal direction between two ends, and wherein the third segment is connected to one of the two ends of the first segment and one of the two ends of the second segment (paragraphs [0109]; Fig. 9). 
Claim 10: wherein the first segment extends in the first horizontal direction between two ends (paragraph [0109]; Fig. 9), wherein the second segment extends in the first horizontal direction between two ends, and wherein the third segment is connected to the first segment between the two ends of the first segment and to the second segment between the two ends of the second segment (paragraphs [0109]; Fig. 9). 
Claim 11: wherein a distance between the third segment and one end of the first segment is different from a distance between the third segment and the other end of the first segment (paragraph [0110]; Fig. 9), and wherein a distance between the third (paragraph [0109]; Fig. 9). 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-4, 7, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US Patent Application Publication 20070081108) as applied to claims 1, 7 above, and further in view of Smith et al. (US Patent Application Publication 20180040695).
With respect to claims 2-4, 7, 12-17 Tsukada teaches limitation s of claims 1, 5 from which claims depend, however Tsukada lacks specifics regarding fins extending in a first horizontal direction; and segments as stair shape. Smith et al. teaches:
Claim 2: further comprising: a plurality of first fins extending in the first horizontal direction on a first active region (paragraphs [0024]-[0026]); at least one first active contact electrically connected to the plurality of the first fins (paragraph [0071]); a plurality of second fins extending in the first horizontal direction on a second active region (paragraphs [0024]-[0026]); and at least one second active contact electrically connected to the plurality of the second fins (paragraph [0062]). 
Claim 7: wherein the standard cell is an inverter (paragraphs [0033], [0062]). 
Claim 12: wherein the first segment has a stair shape of which the width of the first segment decreases away from the third segment in the first horizontal direction (paragraphs [0035], [0092]). 
Claim 13: wherein the first segment has the stair shape at a first side facing the second segment and a flat shape at a second side opposite to the first side (paragraph [0092]). 
Claim 14: wherein the first segment has the stair shape at each of two sides facing in the second horizontal direction (paragraphs [0090], [0092]). 
(paragraphs [0035], [0037]). 
Claim 16: further comprising: a second conductive pattern in the conductive layer between the first segment and the second segment, wherein the second conductive pattern is near a portion of the first segment having shorter width (paragraphs [0040], [0050]). 
Claim 17: wherein the second segment has a stair shape of which the width of the second segment increases away from the third segment (paragraphs [0037], [0092]). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Smith et al. to teach the specific subject matter Tsukada does not teach, because it provides  fabrication techniques of integrated circuit, which can significantly improve area scaling capabilities for the integrated circuit (paragraph [0024]).
With respect to claims 3-4 Tsukada teaches:
Claim 3: further comprising: at least one first via between the at least one first active contact and a bottom of the first segment (paragraph [0109]; Fig. 9); at least one second via between the at least one second active contact and a bottom of the second segment (paragraph [0109]; Fig. 9); and at least one third via on a top of the third segment (paragraphs [0042]; Fig. 9). 
Claim 4: wherein the first segment is electrically connected only to the at least one first via and the third segment (paragraph [0109]; Fig. 9), and wherein the second (paragraphs [0109]; Fig. 9). 

Allowable Subject Matter
12.	Claims 18-20 are allowed.
13.	The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Arguments/Amendments filed 03/15/2021 (Remarks, Pages 11-14) the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner as recited in the instant claims, such as: a plurality of first fins extending in a first horizontal direction on a first active region; a plurality of second fins extending in the first horizontal direction on a second active region; an output pin disposed between the first pattern and the second pattern in the conductive layer; wherein at least one of the first segment and the second segment has a shape of which a width decreases away from the third segment in the first horizontal direction among all limitations of claim 18 as currently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks

14.	In remarks Applicant argues in substance:

15.	Examiner respectfully disagrees for the following reasons:
With respect to i) new Prior art was used, such asTsukada (US Patent Application Publication 20070081108) for rejecting claims 1-17 above.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

HR
04/16/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851